Citation Nr: 1343199	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-22 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 10 percent for left patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal a from rating decision dated in October 2009, of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

In November 2012, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher disability rating than that currently assigned for left patellofemoral syndrome.  

The Veteran's service-connected left knee was most recently examined in August 2009.  The findings of the August 2009 VA examination are now over four years old and may not accurately reflect his current level of disability.  Moreover, at the November 2012 personal hearing the Veteran testified that symptoms associated with his left knee disability had increased in severity.  He reported left knee pain with instability, giving out, swelling, and loss of balance.  He stated that he required use of a knee brace and treated the knee symptoms with pain medication, topical creams and pool therapy.   Thus, a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Finally, since the claims file is being returned it should also be updated to include recent relevant VA treatment records dating from October 2013.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records dating since October 2013.  

2.  Thereafter, schedule the Veteran for a VA knee examination to ascertain the current nature and severity of his service-connected left knee patellofemoral syndrome.  The claims folder should be reviewed by the examiner.  The examiner should identify all pertinent pathology found to be present, including the Veteran's account of symptomatology.  All indicated tests and studies, to include range of motion testing should be conducted and the results reported. 

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



